This was an action of trespass quare clausum fregit.
It was in evidence that the plaintiffs were seized and in possession of the locus in quo in 1841, as the heirs at law of their father, Edward Hardy; that they were infants and without a guardian; that Joseph Hardy, one of the plaintiffs, arrived at full age twelve months before the institution of this action; and the other plaintiff is still an infant. It was further in evidence that Mrs. Hardy was the administratrix of said Edward Hardy; and that one William Cherry, an agent of Mrs. Hardy, rented out at public auction the locus in quo, and one Holly bid off the same and assigned his bid to the intestate of the defendant and the said William W. Cherry; and that the defendant's intestate and the said W. W. Cherry entered on the premises, and, (500) during 1841, cultivated the lands and used the fishery attached thereto. It was in evidence further, that at the Fall Term, 1845, of Bertie Court of Equity, the plaintiffs, by their guardian, Humphrey H. Hardy, filed their bill against Mrs. Hardy, the administratrix of the said Edward Hardy, for an account and settlement of the estate of the said Edward, in which they claimed for the rents of land received by the administratrix, and the administratrix, in her answer to the said bill, admitted that she appointed by parol the said William W. Cherry her agent for the settlement of the said estate, and that the said Cherry had rented out the lands of the plaintiffs. An account of the said estate was taken, in which the administratrix was charged with the rents of other lands belonging to the plaintiffs, and also with the rent of thelocus in quo for 1841, at the sum bid for the same by the said Holly; and at the Fall Term, 1847, of the said court of equity a decree was entered in favor of the plaintiffs against the administratrix for the balance *Page 355 
due, as appearing upon the said account, and in which decree it is declared that the administratrix had received the rents of lands belonging to the plaintiffs, for which she was liable to account. It did not otherwise appear that the said Holly or the intestate of the defendant or the said Cherry had paid the rent of the locus in quo to Mrs. Hardy; and there was no evidence that the said decree had been paid by the administratrix.
The court charged that, as the plaintiffs, by their guardian, and under the sanction of a court of equity, had elected to treat their mother as guardian and charged her with the rent of the land in question, they could not now convert the defendant's intestate into a wrongdoer.
The jury returned a verdict for the defendant. Judgment for the defendant, from which the plaintiffs appealed to the Supreme Court.
The court charged "that as the plaintiffs by their guardian, and under the sanction of a court of equity, had elected to treat their mother as guardian and charged her with the rent of the land, they could not now convert the defendant's intestate into a wrongdoer." There is error.
In Hardy v. Williams, 31 N.C. 177, the same facts were presented between the same parties, in an action on the case in assumpsit for the rent of the land, and it was held that the action could not be sustained, because there was no privity between the plaintiffs and the defendant's intestate, and "that, although it was at the election of the plaintiffs to treat their mother as a wrongdoer, or as their agent, they were not at liberty, by supposing her to be an agent, thereby to affect the rights of third persons and make a privity where none before existed."
This was a decision as to the legal effect of the proceedings and decree in equity by the plaintiffs against Mrs. Hardy, in which she was charged with the rent of the land, and it was held that the proceedings and decree did not have the legal effect of creating a privity of contract between the plaintiffs and the defendant's intestate, because he was a third person andhis rights could not be affected. For the very same reason his liability
cannot be affected. When an attempt was made to charge him as a privy, he escaped upon the ground that he was a third person and not bound by those proceedings, and now, that an attempt is made to charge him as a wrongdoer, he cannot shift his ground, and invoke the aid of those proceedings to relieve *Page 356 
him from the position of a wrongdoer, by converting him into a privy. Estoppels must be mutual, and who is not bound by them cannot take advantage of them.
(502)   If the decree had been satisfied, then the defendant could have availed himself of it, not as an estoppel, but a satisfaction of the cause of action.
PER CURIAM.         Judgment reversed, and venire de novo.